DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
Response to Amendments
The Amendment filed 6/24/2022 has been entered. Claims 1, 4, 6, 14, 17-18, and 28-29 were amended, claims 7, 12-13, 16, and 25-27 were canceled, and claims 31-35 were new. Thus, claims 1-6, 8-11, 14-15, 17-24, and 28-35 are pending in the application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in the newly added claim 32, the limitations “an inner surface” in line 2, “an outer surface” in line 3, “an inner surface” in line 6, and “an outer layer” in line 8 lack proper antecedent basis in the Applicant’s specification. 
Claim Objections
Claims 1, 6, and 28 are objected to because of the following informalities:
Claim 1 line 32 recites “nasal exhalation valve open configuration” and is suggested to read --a nasal exhalation valve open configuration-- in order to be grammatically correct. 
Claim 6 line 2 recites “filters” and is suggested to read --filter-- in order to correct a typographical error.
Claim 28 line 31 recites “an nasal exhalation valve open configuration” and is suggested to read --a nasal exhalation valve open configuration-- in order to be grammatically correct. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-24 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regrading claim 17, the limitations "the entire volume inside the inhalation channel" is recited in lines 26-27 and the limitation "the entire volume inside the exhalation channel" is recited in lines 41-42. There is insufficient antecedent basis for these limitations in the claim.
Regrading claim 18, the limitation “an air-filled volume” in line 2 is confusing, as it is unclear whether or not the air-filled volume is a part of or separate from the entire volume inside the inhalation channel and/or the entire volume inside the exhalation channel previously claimed. 
Regrading claim 32, the limitation “an inner surface” in line 6 is confusing, as it is unclear whether this limitation is the same as or different from the inner surface previously claimed in line 2. Furthermore, the limitation “an outer layer” in line 8 is confusing, as it is unclear whether this limitation is the same as or different from the outer layer previously claimed in line 5.
Regrading claim 33, the limitation “an undivided volume” in lines 1-2 is confusing, as it is unclear whether or not the undivided volume is a part of or separate from the entire volume inside the inhalation channel previously claimed. 
Regrading claim 34, the limitation “an undivided volume” in lines 1-2 is confusing, as it is unclear whether or not the undivided volume is a part of or separate from the entire volume inside the exhalation channel previously claimed. 
Any remaining claims are rejected based on their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, and 14-15, 28-29, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick (GB 261,470) in view of Kippax (US 5,584,286).
Regarding claim 1, Burdick discloses a respirator (respirator) (page 1, lines 6-7), comprising: 
a housing (housings for inhaler 1, exhaler 2, partition 14, opening 7a, and flexible tubes 10) (Figs. 1, 5-7) defining an inner layer (inner surfaces of inhaler 1, exhaler 2, partition 14, and tubes 10 which would contact the user) (Figs. 1, 5-7) and an outer layer (outer surfaces of inhaler 1, exhaler 2, opening 7a, and tubes 10 which would be farthest from the user) (Figs. 1, 5-7), and an air-filled volume defined therebetween  (fluid is drawn into the space of inhaler 1 from the space inside flexible tubes 10 for inhalation, and fluid is moved from the space of exhaler 2 out the opening 7a for mouth exhalation) (Figs. 5-7; page 3, lines 4-15) the inner layer defining a nasal aperture (opening in inhaler 1 for the nose) (Figs. 1, 7; page 2, lines 99-102) and a mouth aperture (opening in exhaler 2 for the mouth) (Figs. 1, 7; page 2, lines 99-102); wherein: 
the mouth aperture is configured to be disposed about a mouth of a user (opening in exhaler 2 for the mouth) (Figs. 1, 7; page 2, lines 99-102); 
the nasal aperture is configured to be disposed about a pair of nostrils of the user when the mouth aperture is disposed about the mouth of the user (opening in inhaler 1 for the nose; inhaler 1 is at the nose while exhaler 2 is at the mouth) (Figs. 1, 7; page 2, lines 99-102); 
wherein the air-filled volume defines:
a nasal fluid channel extending from the nasal aperture to a first nasal inlet and a second nasal inlet (fluid is drawn into the space of inhaler 1 from a left flexible tube 10 and right flexible tube 10 for nose inhalation) (Figs. 5-6; page 3, lines 11-15); 
an oral fluid channel extending from the mouth aperture to a first oral outlet (fluid is moved from exhaler 2 out the opening 7a for mouth exhalation) (Figs. 5-7; page 3, lines 4-7); 
wherein the respirator further comprises: a septum disposed between the nasal fluid channel and the oral fluid channel to fluidically isolate the nasal fluid channel from the oral fluid channel (close fitting horizontal partition 14 separates chambers 1 and 2) (Fig. 7; page 3, lines 20-25); 
a nasal exhalation valve disposed across a portion of the septum and configured to transition between (a) a nasal exhalation valve open configuration in which the nasal fluid channel is in fluidic communication with the oral fluid channel to allow the user to (1) exhale from the pair of nostrils and (2) inhale from the mouth, to the oral fluid channel, and (b) a nasal exhalation valve closed configuration in which air is prevented from passing through the nasal exhalation valve (non-return valve 15 in the partition 14; air entering nasal chamber 1 can be drawn into mouth chamber 2, thereby allowing for mouth inhalation and/or nose exhalation through the open valve 15; valve 15 does not allow for air to move from mouth chamber 2 to nose chamber 1, and would thus be closed) (Fig. 7; page 3, lines 20-38, 65-72), 
the nasal exhalation valve configured to assume its open configuration in response to nasal exhalation or oral inhalation by the user, and its closed configuration in response to nasal inhalation or oral exhalation by the user (non-return valve 15 would be open when a user is exhaling through the nose or inhaling through the mouth, and closed when the user is inhaling through the nose or exhaling through he mouth as air from the oral chamber 2 cannot enter the nasal chamber 1) (Fig. 7; page 3, lines 20-38, 65-72);
a first oral exhalation valve disposed within the oral fluid channel between the mouth aperture and the first oral outlet and configured to transition between (a) a first oral exhalation valve open configuration in which the mouth aperture is in fluidic communication with the first oral outlet, and (b) a first oral exhalation valve closed configuration in which fluidic communication between the mouth aperture and the first oral outlet is prevented (mouth exhaler 2 has a non-return valve 7; the non-return valve 7 is open for mouth exhalation out of the chamber 2 and closed to prevent mouth inhalation through valve 7) (Figs. 5, 7; page 3 lines 4-7, 52-64). 
Burdick does not disclose a second oral outlet; a first nasal inhalation valve disposed within the nasal fluid channel between the nasal aperture and the first nasal inlet and configured to transition between (a) a first nasal inhalation valve open configuration in which the nasal aperture is in fluidic communication with the first nasal inlet to allow the user to inhale from the first nasal inlet to the pair of nostrils, and (b) a first nasal inhalation valve closed configuration in which fluidic communication between the nasal aperture and the first nasal inlet is prevented, a second nasal inhalation valve disposed within the nasal fluid channel between the nasal aperture and the second nasal inlet and configured to transition between (a) a second nasal inhalation valve open configuration in which the nasal aperture is in fluidic communication with the second nasal inlet to allow the user to inhale from the second nasal inlet to the pair of nostrils, and (b) a second nasal inhalation valve closed configuration in which fluidic communication between the nasal aperture and the second nasal inlet is prevented, 2263836538 v1Application No.: 17/350,602Docket No.: MAER-003/01US 338140-2018the first nasal inhalation valve and the second nasal inhalation valve each being configured to assume their respective open configurations in response to nasal inhalation by the user, and their respective closed configurations in response to nasal exhalation by the user; a second oral exhalation valve disposed within the oral fluid channel between the mouth aperture and the first oral outlet and configured to transition between (a) a second oral exhalation valve open configuration in which the mouth aperture is in fluidic communication with the second oral outlet, and (b) a second oral exhalation valve closed configuration in which fluidic communication between the mouth aperture and the second oral outlet is prevented.
However, Kippax teaches a breathing system (breathing system with screen 17 to remove contaminants) (Kippax; Figs. 1, 6, 12, 15-18; abstract; col. 4, lines 44-47; col. 8, lines 54-61) including a second oral outlet (lower hose portions 67 on both sides of the mask 60, thus there are first and second outlets on either side of mask 60) (Kippax; Figs. 16-18; col. 9, lines 24-37); a first nasal inhalation valve disposed within the nasal fluid channel between the nasal aperture and the first nasal inlet (inlet check valve 71 on right side of mask, which is between the upper part of the facial volume 75 and the right upper hose portion 65) (Kippax; Figs. 16-18; col. 9, lines 24-37) and configured to transition between (a) a first nasal inhalation valve open configuration in which the nasal aperture is in fluidic communication with the first nasal inlet to allow the user to inhale from the first nasal inlet to the pair of nostrils (inlet check valve 71 would allow for inhalation air flow into the mask 60 from hose portion 65, not exhalation air flow; mask 60 covers the nose, so the user can inhale through their nostrils) (Kippax; Figs. 16-18; col. 3, lines 25-33; col. 9, lines 24-37), and (b) a first nasal inhalation valve closed configuration in which fluidic communication between the nasal aperture and the first nasal inlet is prevented (inlet check valve 71 would allow for inhalation air flow into the mask 60 from hose portion 65, not exhalation air flow, thus the inlet check valve 71 would be closed when the user is exhaling to prevent air from traveling from the mask 60 to the hose portion 65) (Kippax; Figs. 16-18; col. 3, lines 25-33; col. 9, lines 24-37), a second nasal inhalation valve disposed within the nasal fluid channel between the nasal aperture and the second nasal inlet  (inlet check valve 71 on left side of mask, which is between the upper part of the facial volume 75 and the left upper hose portion 65) (Kippax; Figs. 16-18; col. 9, lines 24-37) and configured to transition between (a) a second nasal inhalation valve open configuration in which the nasal aperture is in fluidic communication with the second nasal inlet to allow the user to inhale from the second nasal inlet to the pair of nostrils (inlet check valve 71 would allow for inhalation air flow into the mask 60 from hose portion 65, not exhalation air flow; mask 60 covers the nose, so the user can inhale through their nostrils) (Kippax; Figs. 16-18; col. 3, lines 25-33; col. 9, lines 24-37), and (b) a second nasal inhalation valve closed configuration in which fluidic communication between the nasal aperture and the second nasal inlet is prevented (inlet check valve 71 would allow for inhalation air flow into the mask 60 from hose portion 65, not exhalation air flow, thus the inlet check valve 71 would be closed when the user is exhaling to prevent air from traveling from the mask 60 to the hose portion 65) (Kippax; Figs. 16-18; col. 3, lines 25-33; col. 9, lines 24-37), 2263836538 v1Application No.: 17/350,602Docket No.: MAER-003/01US 338140-2018the first nasal inhalation valve and the second nasal inhalation valve each being configured to assume their respective open configurations in response to nasal inhalation by the user (inlet check valve 71 on both left and right sides would allow for inhalation air flow into the mask 60 from their respective left and right hose portions 65, not exhalation air flow; mask 60 covers the nose, so the user can inhale through their nostrils) (Kippax; Figs. 16-18; col. 3, lines 25-33; col. 9, lines 24-37), and their respective closed configurations in response to nasal exhalation by the user (inlet check valve 71 on both left and right sides would allow for inhalation air flow into the mask 60 from their respective left and right hose portions 65, not exhalation air flow; therefore, when a user is exhaling through their nostrils, the inlet check valves 71 would be closed) (Kippax; Figs. 16-18; col. 3, lines 25-33; col. 9, lines 24-37); a second oral exhalation valve disposed within the oral fluid channel between the mouth aperture and the first oral outlet (outlet check valve 73 on left side of mask, which is between the lower part of the facial volume 75 and the left lower hose portion 67) (Kippax; Figs. 16-18; col. 9, lines 24-37) and configured to transition between (a) a second oral exhalation valve open configuration in which the mouth aperture is in fluidic communication with the second oral outlet (outlet check valve 73 would allow for exhalation air flow from the mask 60 into a hose portion 67, not inhalation air flow; mask 60 covers the mouth, so the user can exhale through their mouth) (Kippax; Figs. 16-18; col. 3, lines 25-33; col. 9, lines 24-37), and (b) a second oral exhalation valve closed configuration in which fluidic communication between the mouth aperture and the second oral outlet is prevented (outlet check valve 73 would allow for exhalation air flow from the mask 60 into a hose portion 67, not inhalation air flow, thus the outlet check valve 73 would be closed when the user is inhaling to prevent air from traveling from the hose portion 67 into the mask 60) (Kippax; Figs. 16-18; col. 3, lines 25-33; col. 9, lines 24-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Burdick device oral outlet by substituting the Burdick outlet 7a with the two Kippax oral outlets of hose portions 67, thereby including a second oral outlet, for the purpose of providing a structure around the user’s head for additional stability (Kippax; abstract) as well as for the purpose of ensuring the user’s exhaled air is taken away from the user’s face. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the Burdick device to include a first nasal inhalation valve disposed within the nasal fluid channel between the nasal aperture and the first nasal inlet and configured to transition between (a) a first nasal inhalation valve open configuration in which the nasal aperture is in fluidic communication with the first nasal inlet to allow the user to inhale from the first nasal inlet to the pair of nostrils, and (b) a first nasal inhalation valve closed configuration in which fluidic communication between the nasal aperture and the first nasal inlet is prevented, a second nasal inhalation valve disposed within the nasal fluid channel between the nasal aperture and the second nasal inlet and configured to transition between (a) a second nasal inhalation valve open configuration in which the nasal aperture is in fluidic communication with the second nasal inlet to allow the user to inhale from the second nasal inlet to the pair of nostrils, and (b) a second nasal inhalation valve closed configuration in which fluidic communication between the nasal aperture and the second nasal inlet is prevented, 2263836538 v1Application No.: 17/350,602Docket No.: MAER-003/01US 338140-2018the first nasal inhalation valve and the second nasal inhalation valve each being configured to assume their respective open configurations in response to nasal inhalation by the user, and their respective closed configurations in response to nasal exhalation by the user; a second oral exhalation valve disposed within the oral fluid channel between the mouth aperture and the first oral outlet and configured to transition between (a) a second oral exhalation valve open configuration in which the mouth aperture is in fluidic communication with the second oral outlet, and (b) a second oral exhalation valve closed configuration in which fluidic communication between the mouth aperture and the second oral outlet is prevented, as taught by Kippax, for the purpose of ensuring the fresh air and used air are channeled into the appropriate tubes (Kippax; col. 3, lines 25-33).
Regarding claim 8, the modified Burdick teaches wherein the first nasal inlet is configured to be disposed posterior to a first ear of the user when the mouth aperture is disposed about the mouth of the user, and the second nasal inlet is configured to be disposed posterior to a second ear of the user (both left and right tubings 10 would extend past the head to the container 11 on a wearer’s back, thus being disposed about or posterior to the ears) (Burdick; Fig. 6; page 3, lines 11-16) when the mouth aperture is disposed about the mouth of the user  (opening for mouth in exhale 2) (Burdick; Fig. 7).
Regarding claim 9, the modified Burdick teaches wherein the first nasal inhalation valve is configured to be disposed adjacent to a first nostril from the pair of nostrils when the mouth aperture is disposed about the mouth of the user (the right Burdick tubing 10 is adjacent to the right nostril; Kippax teaches inlet check valve 71 on right side of mask and adjacent to the right nostril; the modified Burdick would thus have the right Kippax inlet check valve 71 on right side of mask in the Burdick tubing 10 adjacent to the right nostril when the Burdick device is placed such that exhaler 2 is at the mouth) (Burdick, Figs. 5-7; Kippax, Figs. 16-18, col. 9 lines 24-37), and the second nasal inhalation valve is configured to be disposed adjacent to a second nostril from the pair of nostrils when the mouth aperture is disposed about the mouth of the user (the left Burdick tubing 10 is adjacent to the left nostril; Kippax teaches inlet check valve 71 on left side of mask and adjacent to the left nostril; the modified Burdick would thus have the left Kippax inlet check valve 71 on left side of mask in the Burdick tubing 10 adjacent to the left nostril when the Burdick device is placed such that exhaler 2 is at the mouth) (Burdick, Figs. 5-7; Kippax, Figs. 16-18, col. 9 lines 24-37).
Regarding claim 10, the modified Burdick teaches wherein each one of the first and the second oral exhalation valves is configured to be disposed about each side of the mouth when the mouth aperture is disposed about the mouth of the user (both outlet check valves 73 are on opposite sides of the mouth when the mask is worn) (Kippax; Figs. 16-18; col. 9, lines 24-37).
Regarding claim 14, the modified Burdick teaches wherein the housing defines the first and the second nasal inlets and the first and the second oral outlets (modified Burdick housing comprises the Burdick housing for inhaler 1, exhale 2, flexible tubings 10, and opening 7a as well as the Kippax hose portions 67; this structure defines the first and second nasal inlets, i.e. the left and right flexible Burdick tubings 10 to the inhaler 1, as well as the oral outlets as the Kippax hose portions 67 on the Burdick) (Burdick, Figs. 1-7; Kippax, Figs. 16-18, col. 9 lines 24-37).
Regarding claim 15, the modified Burdick teaches further comprising a head mount configured to be disposed about a parietal part of a user's head (head piece of cords 8 and elastic straps 9 to secure the mask on the user’s face) (Burdick; Figs. 1, 6; page 2, line 65; page 3, lines 7-10).
Regarding claim 28, Burdick discloses a respirator (respirator) (page 1, lines 6-7), comprising: 
a housing (housings for inhaler 1, exhaler 2, opening 7a, partition 14, and flexible tubes 10) (Figs. 1, 5-7) defining an inner layer (inner surfaces of inhaler 1, exhaler 2, partition 14, and tubes 10 which would contact the user) (Figs. 1, 5-7) and an outer layer (outer surfaces of inhaler 1, exhaler 2, opening 7a, and tubes 10 which would be farthest from the user) (Figs. 1, 5-7), and an air-filled volume defined therebetween (fluid is drawn into the space of inhaler 1 from the space inside flexible tubes 10 for inhalation, and fluid is moved from the space of exhaler 2 out the opening 7a for mouth exhalation) (Figs. 5-7; page 3, lines 4-15), the inner layer defining a nasal aperture (opening in inhaler 1 for the nose) (Figs. 1, 7; page 2, lines 99-102) and a mouth aperture (opening in exhaler 2 for the mouth) (Figs. 1, 7; page 2, lines 99-102); 
the mouth aperture is configured to be disposed about a mouth of a user (opening in exhaler 2 for the mouth) (Figs. 1, 7; page 2, lines 99-102); 
the nasal aperture is configured to be disposed about a pair of nostrils of the user when the mouth aperture is disposed about the mouth of the user (opening in inhaler 1 for the nose; inhaler 1 is at the nose while exhaler 2 is at the mouth) (Figs. 1, 7; page 2, lines 99-102); 
wherein: the mouth aperture is configured to be disposed about a mouth of a user (opening in exhaler 2 for the mouth) (Figs. 1, 7; page 2, lines 99-102); 
the nasal aperture is configured to be disposed about a pair of nostrils of the user (opening in inhaler 1 for the nose; inhaler 1 is at the nose while exhaler 2 is at the mouth) (Figs. 1, 7; page 2, lines 99-102);  
wherein the respirator further comprises: a nasal fluid reservoir configured to be in fluidic communication with the pair of nostrils (hollow space within the inhaler 1 to be filled with entering air for the nose) (Figs. 1, 7; page 2, lines 99-115; page 3, lines 11-16); 
an oral fluid reservoir configured to be in fluidic communication with the mouth of the user (hollow space within the exhaler 2 through which air exhaled from the mouth flows) (Figs. 1, 7; page 2, lines 53-57); 
a nasal fluid channel extending from the nasal fluid reservoir to a first nasal inlet and a second nasal inlet (fluid is drawn into the space of inhaler 1 from a left flexible tube 10 and right flexible tube 10 for nose inhalation) (Figs. 5-6; page 3, lines 11-15); 
a septum disposed between the nasal fluid reservoir and the oral fluid reservoir to fluidically isolate the nasal fluid reservoir from the oral fluid reservoir (close fitting horizontal partition 14 separates chambers 1 and 2) (Fig. 7; page 3, lines 20-25); 
at least one nasal exhalation valve disposed across a portion of the septum and configured to transition between (a) an nasal exhalation valve open configuration in which the nasal fluid reservoir is in fluidic communication with the oral fluid reservoir to allow the user to (1) exhale from the pair of nostrils and (2) inhale from the mouth, to the oral fluid reservoir, and (b) a nasal  exhalation valve closed configuration in which air is prevented from passing through the nasal exhalation valve (non-return valve 15 in the partition 14; air entering nasal chamber 1 can be drawn into mouth chamber 2, thereby allowing for mouth inhalation and/or nose exhalation through the open valve 15; valve 15 does not allow for air to move from mouth chamber 2 to nose chamber 1, and would thus be closed) (Fig. 7; page 3, lines 20-38, 65-72), the nasal exhalation valve configured to assume its open configuration in response to nasal exhalation or oral inhalation by the user, and its closed configuration in response to nasal inhalation or oral exhalation by the user (non-return valve 15 would be open when a user is exhaling through the nose or inhaling through the mouth, and closed when the user is inhaling through the nose or exhaling through the mouth as air from the oral chamber 2 cannot enter the nasal chamber 1) (Fig. 7; page 3, lines 20-38, 65-72); 
and an oral exhalation valve disposed within the oral fluid reservoir between the oral fluid reservoir and an oral outlet (fluid is moved from hollow space of exhaler 2 through valve 7 and out the opening 7a for mouth exhalation) (Figs. 5-7; page 3, lines 4-7) and configured to transition between (a) an oral exhalation valve open configuration in which the oral fluid reservoir is in fluidic communication with the oral outlet, and (b) an oral exhalation valve closed configuration in which fluidic communication between the oral fluid reservoir and the oral outlet is prevented (mouth exhaler 2 has a non-return valve 7; the non-return valve 7 is open for mouth exhalation out of the chamber 2 and closed to prevent mouth inhalation through valve 7) (Figs. 5, 7; page 3 lines 4-7, 52-64), wherein the first nasal inlet is configured to be disposed about or posterior to a first ear of the user (both left and right tubings 10 would extend past the head to the container 11 on a wearer’s back, thus being disposed about or posterior to the ears) (Fig. 6; page 3, lines 11-16), and the second nasal inlet is configured to be disposed about or posterior to a second ear of the user, when the mouth aperture is disposed about the mouth of the user (opening for mouth in exhale 2) (Fig. 7).
Burdick does not disclose a first nasal inhalation valve disposed within the nasal fluid channel between the nasal fluid reservoir and the first nasal inlet and configured to transition between (a) a first nasal inhalation valve open configuration in which the nasal fluid reservoir is in fluidic communication with the first nasal inlet to allow the user to inhale from the first nasal inlet to the pair of nostrils, and (b) a first nasal inhalation valve closed configuration in which fluidic communication between the nasal fluid reservoir and the first nasal inlet is prevented, a second nasal inhalation valve disposed within the nasal fluid channel between the nasal fluid reservoir and the second nasal inlet and configured to transition between (a) a second nasal inhalation valve open configuration in which the nasal fluid reservoir is in fluidic communication with the second nasal inlet to allow the user to inhale from the second nasal inlet to the pair of nostrils, and (b) a second nasal inhalation valve closed configuration in which fluidic communication between the nasal fluid reservoir and the second nasal inlet is prevented, the first nasal inhalation valve and the second nasal inhalation valve each being configured to assume their respective open configurations in response to nasal inhalation by the user, and their respective closed configurations in response to nasal exhalation by the user.
However, Kippax teaches a breathing system (breathing system with screen 17 to remove contaminants) (Kippax; Figs. 1, 6, 12, 15-18; abstract; col. 4, lines 44-47; col. 8, lines 54-61) including a first nasal inhalation valve disposed within the nasal fluid channel between the nasal fluid reservoir and the first nasal inlet  (inlet check valve 71 on right side of mask, which is between the upper part of the facial volume 75 and the right upper hose portion 65) (Kippax; Figs. 16-18; col. 9, lines 24-37) and configured to transition between (a) a first nasal inhalation valve open configuration in which the nasal fluid reservoir is in fluidic communication with the first nasal inlet to allow the user to inhale from the first nasal inlet to the pair of nostrils (inlet check valve 71 would allow for inhalation air flow into the mask 60 from hose portion 65, not exhalation air flow; mask 60 covers the nose, so the user can inhale through their nostrils) (Kippax; Figs. 16-18; col. 3, lines 25-33; col. 9, lines 24-37), and (b) a first nasal inhalation valve closed configuration in which fluidic communication between the nasal fluid reservoir and the first nasal inlet is prevented (inlet check valve 71 would allow for inhalation air flow into the mask 60 from hose portion 65, not exhalation air flow, thus the inlet check valve 71 would be closed when the user is exhaling to prevent air from traveling from the mask 60 to the hose portion 65) (Kippax; Figs. 16-18; col. 3, lines 25-33; col. 9, lines 24-37), a second nasal inhalation valve disposed within the nasal fluid channel between the nasal fluid reservoir and the second nasal inlet (inlet check valve 71 on left side of mask, which is between the upper part of the facial volume 75 and the left upper hose portion 65) (Kippax; Figs. 16-18; col. 9, lines 24-37) and configured to transition between (a) a second nasal inhalation valve open configuration in which the nasal fluid reservoir is in fluidic communication with the second nasal inlet to allow the user to inhale from the second nasal inlet to the pair of nostrils (inlet check valve 71 would allow for inhalation air flow into the mask 60 from hose portion 65, not exhalation air flow; mask 60 covers the nose, so the user can inhale through their nostrils) (Kippax; Figs. 16-18; col. 3, lines 25-33; col. 9, lines 24-37), and (b) a second nasal inhalation valve closed configuration in which fluidic communication between the nasal fluid reservoir and the second nasal inlet is prevented (inlet check valve 71 would allow for inhalation air flow into the mask 60 from hose portion 65, not exhalation air flow, thus the inlet check valve 71 would be closed when the user is exhaling to prevent air from traveling from the mask 60 to the hose portion 65) (Kippax; Figs. 16-18; col. 3, lines 25-33; col. 9, lines 24-37), the first nasal inhalation valve and the second nasal inhalation valve each being configured to assume their respective open configurations in response to nasal inhalation by the user (inlet check valve 71 on both left and right sides would allow for inhalation air flow into the mask 60 from their respective left and right hose portions 65, not exhalation air flow; mask 60 covers the nose, so the user can inhale through their nostrils) (Kippax; Figs. 16-18; col. 3, lines 25-33; col. 9, lines 24-37), and their respective closed configurations in response to nasal exhalation by the user2263836538 v1Application No.: 17/350,602Docket No.: MAER-003/01US 338140-2018 (inlet check valve 71 on both left and right sides would allow for inhalation air flow into the mask 60 from their respective left and right hose portions 65, not exhalation air flow; therefore, when a user is exhaling through their nostrils, the inlet check valves 71 would be closed) (Kippax; Figs. 16-18; col. 3, lines 25-33; col. 9, lines 24-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Burdick device to include a first nasal inhalation valve disposed within the nasal fluid channel between the nasal fluid reservoir and the first nasal inlet and configured to transition between (a) a first nasal inhalation valve open configuration in which the nasal fluid reservoir is in fluidic communication with the first nasal inlet to allow the user to inhale from the first nasal inlet to the pair of nostrils, and (b) a first nasal inhalation valve closed configuration in which fluidic communication between the nasal fluid reservoir and the first nasal inlet is prevented, a second nasal inhalation valve disposed within the nasal fluid channel between the nasal fluid reservoir and the second nasal inlet and configured to transition between (a) a second nasal inhalation valve open configuration in which the nasal fluid reservoir is in fluidic communication with the second nasal inlet to allow the user to inhale from the second nasal inlet to the pair of nostrils, and (b) a second nasal inhalation valve closed configuration in which fluidic communication between the nasal fluid reservoir and the second nasal inlet is prevented, the first nasal inhalation valve and the second nasal inhalation valve each being configured to assume their respective open configurations in response to nasal inhalation by the user, and their respective closed configurations in response to nasal exhalation by the user, as taught by Kippax, for the purpose of ensuring the fresh air and used air are channeled into the appropriate tubes (Kippax; col. 3, lines 25-33).
Regarding claim 29, the modified Burdick teaches wherein the at least one nasal exhalation valve is a first nasal exhalation valve (non-return valve 15 in the partition 14; air entering nasal chamber 1 can be drawn into mouth chamber 2, thereby allowing for mouth inhalation and/or nose exhalation through the open valve 15; valve 15 does not allow for air to move from mouth chamber 2 to nose chamber 1, and would thus be closed) (Fig. 7; page 3, lines 20-38, 65-72), but does not teach the respirator further comprising: a second nasal exhalation valve disposed across the portion of the septum, 9263836538 v1Application No.:17/350,602Docket No.: MAER-003/01US 338140-2018the second nasal exhalation valve being configured to transition between (a) a second nasal exhalation valve open configuration in which the nasal fluid reservoir is in fluidic communication with the oral fluid reservoir to allow the user to (1) exhale from the pair of nostrils and (2) inhale from the mouth, to the oral fluid reservoir, and (b) a second nasal exhalation valve closed configuration in which air is prevented from passing through the nasal exhalation valve.
However, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B)). Thus, merely duplicating the first nasal exhalation valve to form a second nasal exhalation valve in the same location of the septum and which functions with user inhalation and exhalation in the same way would be an obvious modification to one of ordinary skill in the art, as no new and unexpected result is produced from the duplication.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second nasal exhalation valve as an identical duplication of the first nasal exhalation valve as claimed, as suggested by the MPEP 2144.04(VI)(B), for the purpose of providing the device with an additional backup mechanism for allowing nasal exhalation in the event the first nasal exhalation valve becomes stuck or otherwise fails.
Regarding claim 31, the modified Burdick teaches further comprising an oral fluid channel extending from the oral fluid reservoir to the oral outlet (fluid is moved from exhaler 2 out the opening 7a for mouth exhalation) (Burdick; Figs. 5-7; page 3, lines 4-7), wherein the oral exhalation valve is located between the oral fluid channel and the oral fluid reservoir (non-return valve 7 is between the hollow space in exhaler 2 and the channel through opening 7a) (Burdick; Figs. 5-7; page 3, lines 4-7).
Regarding claim 35, the modified Burdick teaches wherein the first and the second oral outlets are configured to be disposed posterior to a head of the user (Kippax left and right hose portions 67 extend posterior to the head of the user) (Kippax; Figs. 16-18; col. 9, lines 24-37).
Claims 2-3, 11, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick in view of Kippax as applied to claims 1 and 29 above, and further in view of Xu et al. (US 2004/0226563 A1)
Regarding claims 2-3, the modified Burdick teaches the invention as previously claimed, but does not teach further comprising: a first inhalation filter disposed between the first nasal inlet and the first nasal inhalation valve and a second inhalation filter disposed between the second nasal inlet and the second nasal inhalation valve; a first exhalation filter disposed between the first oral outlet and the first oral exhalation valve and a second exhalation filter disposed between the second oral outlet and the second oral exhalation valve.
However, Xu teaches a face mask with double breathing chambers (Xu; abstract) including an inhalation filter disposed between the inlet and the inhalation valve (between the opening into inhalation device 110 and exhalation valve 132 is a filter 128) (Xu; Figs. 2-4; para. [0072]), and an exhalation filter disposed between the outlet and the exhalation valve (between the opening out of exhalation device 108 and exhalation valve 124 is a filter 120) (Xu; Figs. 2-4; para. [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Burdick device to include inhalation and exhalation filters at the inlets and outlets, as taught by Xu, for the purpose of ensuring both the mask user as well as the persons and things around the mask user are protected from containments (Xu; paras. [0027-0028]; para. [0071]).
Regarding claim 11, the modified Burdick teaches further comprising an obturator disposed on the circumferences of the nasal aperture and the mouth aperture, the obturator being configured to form a seal around the nostrils and the mouth.
However, Xu further teaches comprising an obturator disposed on the circumferences of the nasal aperture and the mouth aperture, the obturator being configured to form a seal around the nostrils and the mouth (flexible face seal 160 provided around the entire outer edge of face piece 152, including around the nose and mouth) (Xu; Fig. 6; para. [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Burdick mask to include an obturator disposed on the circumferences of the nasal aperture and the mouth aperture, the obturator being configured to form a seal around the nostrils and the mouth, as taught by Xu, for the purpose of forming a leak-free seal around the user’s face (Xu; para. [0080]).
Regarding claim 30, the modified Burdick teaches further comprising an exhalation filter disposed between the oral outlet and the oral exhalation valve (between the opening out of exhalation device 108 and exhalation valve 124 is a filter 120) (Xu; Figs. 2-4; para. [0071]).
Regarding claim 32, as best understood, the modified Burdick teaches wherein the inner layer comprises: an inner surface configured to directly contact a face of a user (inner surfaces of inhaler 1, exhaler 2, and partition 14 which would directly contact the user’s face) (Burdick; Figs. 1, 5-7); and an outer surface configured to directly contact fluid in the nasal fluid channel and the oral fluid channel (the rest of the partition 14 surface, including the area through which the valve 15 is located; the rest of the partition 14 surface contacts fluid in both the inhaler 1 and exhaler 2) (Burdick; Fig. 7); wherein the outer layer comprises: an inner surface configured to directly contact the fluid in the nasal fluid channel and the oral fluid channel (inner surfaces of inhaler 1, exhaler 2, and tubing 10 which contact the fluid in the inhaler 1, exhaler 2, and tubing 10) (Burdick; Figs. 1, 5-7); and an outer layer configured to directly contact an ambient environment external to the respirator (outer surfaces of inhaler 1, exhaler 2, and tubing 10 which contact the external ambient environment) (Burdick; Figs. 1, 5-7).
Alternatively, if Burdick is not seen as teaching wherein the inner layer comprises: an inner surface configured to directly contact a face of a user; and an outer surface configured to directly contact fluid in the nasal fluid channel and the oral fluid channel; wherein the outer layer comprises: an inner surface configured to directly contact the fluid in the nasal fluid channel and the oral fluid channel; and an outer layer configured to directly contact an ambient environment external to the respirator, then Xu can teach these limitations. Xu teaches a face mask with double breathing chambers (Xu; abstract) wherein the inner layer comprises: an inner surface configured to directly contact a face of a user (in-turned flexible face seal 160 around the entire outer edge of the face piece 152; face seal 160 has an inner surface contacting the user’s face) (Xu; Fig. 6; para. [0080]; see annotated Image 1 below); and an outer surface configured to directly contact fluid in the nasal fluid channel and the oral fluid channel (face seal 160 has an outer surface contacting the fluid in the nose portion 152a and mouth portion 152b) (Xu; Fig. 6; para. [0080]; see annotated Image 1 below); wherein the outer layer comprises: an inner surface configured to directly contact the fluid in the nasal fluid channel and the oral fluid channel (inner surface of the face piece 152 which contacts the fluid in nose portion 152a and mouth portion 152b) (Xu; Fig. 6; para. [0080]; see annotated Image 1 below); and an outer layer configured to directly contact an ambient environment external to the respirator (outer surface of the face piece 152 which contacts external ambient environment) (Xu; Fig. 6; para. [0080]; see annotated Image 1 below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Burdick device to include a Xu face seal 160 around the edge of the whole Burdick mask housing such that the inner layer comprises: an inner surface configured to directly contact a face of a user; and an outer surface configured to directly contact fluid in the nasal fluid channel and the oral fluid channel; wherein the outer layer comprises: an inner surface configured to directly contact the fluid in the nasal fluid channel and the oral fluid channel; and an outer layer configured to directly contact an ambient environment external to the respirator, as taught by Xu, for the purpose of ensuring the mask conforms with and forms a leak-free seal with the face (Xu; Fig. 6; para. [0080]).

    PNG
    media_image1.png
    669
    1036
    media_image1.png
    Greyscale

Image 1. Annotation of Xu Fig. 6 to show the inner layer surfaces and outer layer surfaces.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick in view of Kippax and Xu as applied to claims 2-3 above, and further in view of Daliri (US 8,166,972 B2).
Regarding claims 4-5, the modified Burdick teaches the invention as previously claimed, but does not teach wherein the first inhalation filter includes a first container configured to include a liquid medium, and the second inhalation filter includes a second container configured to include a liquid medium, wherein the liquid medium is water or an antiseptic solution.
However, Daliri teaches an antiseptic mask (Daliri; abstract) wherein the filters include a container configured to include a liquid medium, wherein the liquid medium is an antiseptic solution (pathogen neutralization system 20 has a canister 40 containing an antiseptic agent for spraying on filters 30) (Daliri; Figs. 2a-2b; col. 6, lines 65-67; col. 7, lines 51-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Burdick device such that all the Xu filters include a container configured to include a liquid medium wherein the liquid medium is an antiseptic solution, as taught by Daliri, for the purpose of neutralizing pathogens in the air (Daliri; col. 2, lines 16-22; col. 5, lines 50-61).
Regarding claim 6, the modified Burdick teaches wherein the first exhalation filter includes a first container configured to include a liquid medium, and the second exhalation filters includes a second container configured to include a liquid medium  (the modified Burdick device was previously modified to include the Daliri canister 40 containing an antiseptic agent with each of the modified Burdick device’s Xu filters).
Allowable Subject Matter
Claims 17-24 and 33-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, as best understood, the prior art of record does not disclose nor sufficiently teach a respirator, comprising: a mouth aperture configured to be disposed about a mouth of a user; a nasal aperture configured to be disposed about a pair of nostrils of the user when the mouth aperture is disposed about the mouth of the user; a nasal fluid reservoir configured to be in fluidic communication with the pair of nostrils; an oral fluid reservoir configured to be in fluidic communication with the mouth of the user; an inhalation channel being in fluidic communication with the nasal fluid reservoir and the oral fluid reservoir; wherein a nasal inhalation valve disposed between the nasal fluid reservoir and the inhalation channel that is in fluidic communication with an inhalation inlet, and configured to transition between an open configuration in which the nasal fluid reservoir is in fluidic communication with the inhalation channel, and a closed configuration in which fluidic communication between the nasal fluid reservoir and the inhalation channel is prevented; an oral inhalation valve disposed between the oral fluid reservoir and the inhalation channel, and configured to transition between an open configuration in which the oral fluid reservoir is in fluidic communication with the inhalation channel, and a closed configuration in which fluidic communication between the oral fluid reservoir and the inhalation channel is prevented, wherein the inhalation channel is fluidly continuous between the inhalation inlet, the nasal inhalation valve, and the oral inhalation valve such that the entire volume inside the inhalation channel is fluidly communicative; an exhalation channel being in fluidic communication with the nasal fluid reservoir and the oral fluid reservoir; a nasal exhalation valve disposed between the nasal fluid reservoir and the exhalation channel that is in fluidic communication with an exhalation outlet, and configured to transition between an open configuration in which the nasal fluid reservoir is in fluidic communication with the exhalation channel, and a closed configuration in which fluidic communication between the nasal fluid reservoir and the exhalation channel is prevented; an oral exhalation valve disposed between the oral fluid reservoir and the exhalation channel, and configured to transition between an open configuration in which the oral fluid reservoir is in fluidic communication with the exhalation channel, and a closed configuration in which fluidic communication between the oral fluid reservoir and the exhalation channel is prevented, wherein the exhalation channel is fluidly continuous between the exhalation outlet, the nasal exhalation valve, and the oral exhalation valve such that the entire volume inside the exhalation channel is fluidly communicative; and wherein: the nasal inhalation valve being configured to assume its open configuration in response to nasal inhalation by the user, and its closed configuration in response to nasal exhalation by the user, the nasal exhalation valve being configured to assume its open configuration in response to nasal exhalation by the user, and its closed configuration in response to nasal inhalation by the user, the oral inhalation valve being configured to assume its open configuration in response to oral inhalation by the user, and its closed configuration in response to oral inhalation by the user, the oral exhalation valve being configured to assume its open configuration in response to oral exhalation by the user, and its closed configuration in response to oral inhalation by the user.
Regarding claims 18-24 and 33-34, as best understood, these claims are dependent upon claim 17 which was indicated to have allowable subject matter, and thus would also be considered to have allowable subject matter. 
Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. 
On page 12 in the last two paragraphs of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the objections and 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those objections and rejections. However, the claim amendments have raised new objections and 35 U.S.C. 112(b) rejections as detailed above.
On page 13 in the second and third paragraphs of the Applicant’s remarks, the Applicant argues that the independent claims 1 and 28 are allowable as the current prior art of record does not teach the newly added limitation of “a respirator comprises a housing defining an inner layer and an outer layer, and an air-filled volume defined therebetween, the inner layer defining a nasal aperture and a mouth aperture”. However, the Examiner respectfully disagrees. As explained in the rejections of claims 1 and 28 above, Burdick teaches a housing (housings for inhaler 1, exhaler 2, partition 14, opening 7a, and flexible tubes 10) (Figs. 1, 5-7) defining an inner layer (inner surfaces of inhaler 1, exhaler 2, partition 14, and tubes 10 which would contact the user) (Figs. 1, 5-7) and an outer layer (outer surfaces of inhaler 1, exhaler 2, opening 7a, and tubes 10 which would be farthest from the user) (Figs. 1, 5-7), and an air-filled volume defined therebetween (fluid is drawn into the space of inhaler 1 from the space inside flexible tubes 10 for inhalation, and fluid is moved from the space of exhaler 2 out the opening 7a for mouth exhalation) (Figs. 5-7; page 3, lines 4-15) the inner layer defining a nasal aperture (opening in inhaler 1 for the nose) (Figs. 1, 7; page 2, lines 99-102) and a mouth aperture (opening in exhaler 2 for the mouth) (Figs. 1, 7; page 2, lines 99-102). In other words, the Burdick structures of inhaler 1, exhale 2, opening 7a, and flexible tubings 10 combined together are hollow for air to be contained inside these structures, the air contained being between the inner surface and outer surface of this combination of structures. Thus, the independent claims 1 and 28 can still be taught by the prior art of record. 
On page 13 in the last paragraph of the Applicant’s remarks, the Applicant argues that the independent claim 17 is allowable as the current prior art of record does not teach its newly added limitations. The Examiner agrees, and has thus indicated claim 17 and its dependent claims to contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785